Citation Nr: 1455319	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-03 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The issue of entitlement to service connection for PTSD has been recharacterized as service connection of an acquired psychiatric disorder, to include PTSD, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
 
The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence of record suggests that the Veteran's current psychiatric disorder may be related to service or a service-connected disability.  

On VA psychiatric examination in September 2010, the Veteran reported anxiety and depression, which he related to the fact that his service-connected respiratory disability is totally disabling and beyond medical intervention.  The Veteran also reported PSTD-like symptomatology, which he related to his verified combat service in the Republic of Vietnam.  The examiner indicated that the Veteran suffers from anxiety and depression "associated with coping with memories of past events and current health problems."   See VA addendum opinion, 4 (Nov. 2010).  The examiner did not indicate whether "past events and current health problems" refers to the Veteran's combat service in Vietnam and/or his totally disabling lung disability, which became service-connected after the examiner's opinion.  The evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

VA treatment records are current through February 2010.  Upon remand, the AOJ should obtain and associate with the claims file all relevant treatment records for the Veteran from February 2010 to present.  38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from February 2010 to present.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to determine whether the Veteran has met the criteria for a psychiatric disorder at any time since 2010, the year VA received the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD.  

For each acquired psychiatric disorder found to have existed at some point during the pendency of the appeal, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder is (i) related to the Veteran's active service and/or (ii) related to the Veteran's service-connected respiratory disability.  The examiner is to address the September 2010 VA examination report and the November 2010 addendum report, which indicated that the Veteran suffers from anxiety and depression associated with coping with memories of past events and current health problems.

As to PTSD, if the examiner finds that the Veteran met the criteria for a diagnosis of PTSD at any time during the pendency of the appeal, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a diagnosed PTSD is related to: (i) a specific in-service stressor or (ii) fear of hostile military or terrorist activity in service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After conducting any additional development required, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






